DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/03/2021 has been entered.

Response to Amendments
Applicant's amendments filed 8/03/2021 to claims 1 and 27 have been entered. Claims 2-5, 8, 9, 11-26, 28-31, 34, 35, 37-78 are canceled. Claims 1, 6, 7, 10, 27, 32, 33, and 36 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections and objections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10, 27, 32, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “the biological mixture can include an optional buffy layer containing whole cells”, which blurs the metes and bounds of these claims for at least two reasons. First, there is insufficient antecedent basis for “whole cells” in these claims as the biological mixture is generic as claimed and does not comprise whole cells. Second, “optional” in this context is ambiguous as to whether the combination of a buffy layer and whole cells is optional, or the buffer layer is optional, or the whole cells are optional; the confusion stems from the claims reciting both a broad and narrow limitation in the same claim, which renders the bounds of the claims indiscernible as the broader embodiment (i.e. biological material) and the narrower embodiment (i.e. whole cells) are mutually exclusive with respect to the scope of the claim. Correction is required.
As claims 6, 7, 10, 27, 32, 33, and 36 depend from claim 1 and do not resolve the point of confusion, these dependent claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was filed.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 27, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 9,675,644) in view of Carter (WO 2014/151091), O’Leary (US 5,073,373), Coll et al. (PLoS One (2007), 2(2), e245, 7 pages), and Burden Jr. (US 2016/0296668).
In view of the indefiniteness rejection and in the interest of compact prosecution, this rejection addresses the embodiment of a biological mixture comprising whole cells and cellular components.
Weston teaches methods of making demineralized bone particles, the method comprising obtaining bone from cadavers, mechanically separating the cellular and non-cellular components such as by centrifugation and filtering, washing either the cellular or non-cellular components or a combination thereof to create a mixture, suspending the mixture in a polyampholyte cryoprotectant, and freezing the mixture (Col. 2, lines 36-59), reading on the polyampholyte cryoprotectant infusion and freezing of claim 1. Weston teaches cutting the vertebral bone (claim 1; Fig. 1-2; also Col. 4, lines 17-36), reading on the cutting step of claim 1. Weston teaches combining the isolated and demineralized bone particles with whole cells or mechanically selected non-whole cellular components obtained from bone marrow (Col. 6, lines 45 through Col. 7, line 2; also claim 2; also Col. 5 for repeated centrifugation steps of bone material), reading in-part on the supernatant infusion of claim 1. Weston teaches formulating the isolated and demineralized bone particles with whole cells or mechanically selected non-whole cellular components obtained from bone marrow for implantation, injection, scaffolding or any other suitable means (Col. 6, line 64 through Col. 7, line 2), reading in-part on claim 1. Weston teaches that the mixture would be useful in methods of bone repair 
Regarding the wherein clauses of claim 1, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the wherein clauses have been fully considered but not afforded any patentable weight at this time as they simply express the intended result of a process steps positively recited in the claims.
Regarding claim 1, Weston does not expressly use the term “infuse” or “infusing”. Regarding claim 1, Weston does not teach freeze-drying the bone particles. 
Carter teaches a bone repair composition comprising cancellous bone matrix and bone particles (Abstract). Carter teaches loading a bone matrix cube with demineralized bone powder wherein approximately only 75% of the cube is impregnated with powder and the remaining volume being available for infusion of bone marrow aspirate or other preferred materials to enhance bone growth (¶0033), reading in part on claim 1. Carter teaches suspending bone particles in a liquid to infuse into the matrix (¶0047), reading on claim 1.
O’Leary teaches a method of making demineralized bone powder compositions, the method comprising obtaining bone particles from allogeneic cortical or cancellous bone, pulverizing and sieving the bone to an average particle size of about 100-300 microns, soaking/washing the particles in 70% alcohol such as to defat and disinfect the 
Regarding claim 1, it would have been obvious before the invention was filed to infuse the demineralized bone particle composition with the whole cells or mechanically selected non-whole cellular components obtained from bone marrow as a supernatant of Weston in view of Carter.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Carter are directed towards methods of making demineralized bone particle/powder compositions. The skilled artisan would have been motivated to do so because Carter teaches it would be advantageous in methods of bone repair to combine bone powder and an infused composition capable of enhancing bone growth, and so infusing Weston’s whole cells or mechanically selected non-whole cellular components obtained from bone marrow as a supernatant into Weston’s demineralized bone particles would likely improved the ability of that combined composition to repair bone when considered with Carter.
Regarding claim 1, it would have been obvious before the invention was filed to further freeze dry Weston’s demineralized bone particle composition further in view of O’Leary. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and O’Leary are directed towards methods 
Regarding claim 1, Weston does not teach a step of applying negative pressure to the demineralized bone particles to draw in the supernatant and/or polyampholyte cryoprotectant. Regarding claim 1, Weston does not teach a step of applying positive pressure to the demineralized bone particles to draw in the supernatant and/or polyampholyte cryoprotectant.
Coll teaches methods of making meat and bone meal and particles and methods of diffusing protease into said meal (Abstract). Coll teaches that enzymes typically diffuse too slowly into tissues and often require the application of pressure or vacuum to accelerate infusion which forces the enzyme solution into air-filled pores within the tissue (p5-6, 1st paragraph of the Discussion spanning both pages), reading on claims 1, 27, and 53.
Regarding claim 1, it would have been obvious before the invention was filed to further apply pressure (i.e. positive pressure) or vacuum (i.e. negative pressure) to infuse the demineralized bone particles of Weston in view of Coll.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Coll are in-part directed towards bone particle compositions, O’Leary and Coll are directed in-part towards the loading of bone particle compositions with enzymes, and because although Coll is directed towards the digestion of the bone particles Coll is from the same field of endeavor as the claimed invention. The skilled artisan would have been motivated to do so because Coll teaches that that enzymes 
Regarding claim 1 Weston does not teach aspherically-shaped bone particles. Regarding claims 6 and 32, Weston, Carter, and O’Leary do not teach passing whole bone through a cutting die to form shaped long bone particles. Regarding claims 7, and 33, Weston, Carter, and O’Leary do not teach elongated bone particles having a triangular cross-section.
	Burden Jr. teaches methods of making elongated and irregularly shaped bone particles (Abstract; Fig. 1). Burden Jr. teaches bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles as compared to spherical particles having similar length and width (i.e. capital “O” shaped) (Fig. 1; ¶0051 and ¶0054), reading on claim 1. Burden Jr. teaches methods of making the elongated bone particles, the method comprising placing whole bone into a fixture, cutting the bone to produce flat segments and then passing it through a die punch to cut the bone particles to the desired shape (¶0046), reading on claims 6 and 32. Burden Jr. teaches making bone particles that are substantially round, elliptical, square, rectangular, or triangular in shape (¶0011), reading on claims 7 and 33.
	Regarding claim 1, it would have been obvious before the invention was filed to substitute the aspherically-shaped bone particles of Burden Jr. for the unspecified bone I” shaped), which is advantageous for interconnection between particles.
Regarding claims 6 and 32, it would have been obvious before the invention was filed to substitute the cutting and die punching methods of Burden Jr. for the cutting methods of bone particle generation of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because while Weston does not particular specify the shape of the bone particles, Burden Jr. makes clear that bone particles that are both elongated and dumbbell-shaped (i.e. capital “I” shaped), which is advantageous for interconnection between particles and that the cutting and die punching methods is a method capable of making elongated bone particles.
Regarding claims 7 and 33, it would have been obvious before the invention was filed to substitute the triangular shaped bone particles of Burden Jr. for the unspecified bone particles of Weston. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles. The skilled artisan would have been motivated to do so because the simple substitution of one known element for 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weston, Carter, O’Leary, Coll, and Burden Jr. as applied to claims 1 and 27 above, and further in view of Manrique (US 9,387,094).
The teachings of Weston, Carter, O’Leary, Coll, and Burden Jr. are relied upon as stated above.
Regarding claims 10 and 36, Weston, Carter, O’Leary, Coll, and Burden Jr. do not teach one or more additional steps of shaping, extruding, molding or flattening the dried bone particles into sheets.
Manrique teaches methods of making an osteoimplant, the implant comprising elongate bone particles (Abstract). Manrique teaches that demineralized bone can be obtained as powders, gels, pastes, fibers, and sheets (Col. 3, lines 37-47), reading on claims 10 and 36, Manrique teaches a preferred embodiment wherein elongate bone particles are demineralized and then shaped into sheet-like structures before or after drying of the particles according to known methods of wet laying, which is then further formed into a bone plug (Col. 10, lines 30-38). Manrique teaches that bone plugs are 
Regarding claims 10 and 36, it would have been obvious before the invention was filed to further form the demineralized bone particles of Weston into sheets in view of Manrique. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Weston and Burden Jr. are directed towards methods of making bone particles, and because Manrique cites known methods of forming bone particles into sheets (i.e. the wet laying method). The skilled artisan would have been motivated to do so because Manrique teaches that bone particle sheets are an intermediate structure in the formation of bone plugs, and bone plugs are known to be advantageous for the insertion into a space or cavity within an implant used in an orthopedic procedure, such as an intervertebral space, insertion into an extraction socket, and/or a bore hole.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 8-17 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
Applicant’s preemptive remarks on page 8 of the reply regarding indefiniteness are noted, but are not found persuasive over the 35 U.S.C. § 112(b) rejections set forth above and necessitated by the instant amendments.
a mixture including cellular or non-cellular components or a combination thereof” (Col. 5, lines 34-63), and so the presence of cells is clearly and unambiguously an alternative embodiment.
On pages 14-15 of the reply, Applicant alleges that Weston is defective by lacking any buffy layer. This is not found persuasive in view of the indefiniteness rejections above, and because the claim scope is not limited by language that suggests or makes certain features optional. See M.P.E.P. § 2111.04.
In response to applicant's arguments against the references individually on page 15 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant’s arguments are directed entirely to Weston and do not address what the combination of cited references would or would not suggest to a person of ordinary skill in the art.
Applicant’s further arguments on page 15 of the reply regarding inventor Ganey may be referencing the Declaration by inventor Ganey dated 7/20/2020. That Declaration was not found persuasive of non-obviousness for the reasons given on page 3 in the non-final Office Action dated 12/24/2020.
On pages 15-17 of the reply, Applicants rely on arguments traversing the above rejection of claim 1 over Weston in view of Carter, O’Leary, Coll, and Burden Jr. to 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653